Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/4/2020.   
Claims 26-39 are pending and are presented for examination.  
Claims 26-39 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 26, the specific limitations of “fixedly attaching a plurality of spacers to said center shaft along axially extending proximal edges of said plurality of spacers, such that said spacers extend radially outward from said center shaft; providing an axially extending distal edge of at least one of said spacers with an axially extending first coupling element” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 27-39 are also allowable for depending on claim 26. 

Primary, SAMMARONE (US 1279591 A, IDS on 10/9/2019 and 1/14/2019 in parent application 15/436,322) has been considered (underlines are missing elements). 


26. A method of fabricating a rotor assembly (“armature”) of an electric motor comprising the steps of: 
providing a center shaft (10, 12 integrated layers as applicant also has layers) having a first end and an opposing second end (two axial ends), said center shaft configured to rotate about a longitudinal axis; 
fixedly attaching a plurality of spacers (5) to said center shaft along axially extending proximal edges of said plurality of spacers, such that said spacers extend radially outward from said center shaft; 
providing an axially extending distal edge of at least one of said spacers with an axially extending first coupling element; 
providing a plurality of annular laminations (14); 
providing each of said annular laminations with a second coupling element formed within an inner circumferential surface of said annular lamination (Fig. 2); 
providing a first axial restraining element (15 on one side, Fig. 1) on said axially extending distal edge of said spacers and proximate said first end of said center shaft, 
providing said first axial restraining element extending in an outward radial direction beyond an inner circumferential surface of said plurality of annular laminations (Fig. 2), 
placing a first annular end plate (in Fig. 1, plates attached to the lamination 14) over said spacers, 
aligning said first annular end plate coaxially with said center shaft; 
heating said annular laminations; 
after said placing of said first annular end plate, axially stacking said heated annular laminations over said spacers such that said annular laminations are coaxially aligned with said center shaft (obvious step in order to have disclosed structure); 
engaging said first coupling element of said spacer with said second coupling element of said annular laminations such that rotational movement of said stacked annular laminations about said longitudinal axis relative to said center shaft is restrained; 
after said stacking of said annular laminations (obvious to have the structure), placing a second annular end plate (in Fig. 1, plates attached to the lamination 14) over said spacers; 
after said placing of said second annular end plate, axially compressing said stacked annular laminations between said first annular end plate and said second annular end plate, such that an axial compression force is applied to said stacked annular laminations (obvious step in order to have disclosed structure); 
providing a second axial restraining element (15 on opposite side, Fig. 1) extending in an outward radial direction beyond said inner circumferential surface of said stacked annular laminations; and 
engaging said second axial restraining element with said second annular end plate such that said axial compression force applied to said stacked annular laminations is maintained.


Osborne et al (US 20100243197 A1), [0010-11018] 
Edwards et al (US 20050000083 A1), [0008-0009] 
Kliman et al (US 20020153802 A1), [0032, 0039, 0041]

SAMMARONE discloses differently from the applicant in:
Each of spacers (5) of SAMMARONE is not space (20a-20f) of the applicant.  Also, applicant’s first coupling element (23) and second coupling element (32) are missing at radial ends of the SAMMARONE
Hence, the limitation “fixedly attaching a plurality of spacers to said center shaft along axially extending proximal edges of said plurality of spacers, such that said spacers extend radially outward from said center shaft; providing an axially extending distal edge of at least one of said spacers with an axially extending first coupling element”.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834